     Case 2:15-cv-00057-CAS-JC Document 118 Filed 04/14/20 Page 1 of 2 Page ID #:1727




1
2
3
4
5
6
7
8
9
                               UNITED STATES DISTRICT COURT
10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                      WESTERN DIVISION
12
13     MARILYN GLADLE,                          No. CV 15-00057 CAS (FFMx)
14                Plaintiff,                    ORDER CONTINUING DATES AND
                                                DEADLINES IN THIS ACTION
15                       v.
                                                Honorable Christina A. Snyder
16     ROBERT WILKIE, Secretary of the          United States District Judge
       U.S. Department of Veterans Affairs,
17
                  Defendant.
18
19
20
21
22
23
24
25
26
27
28
Case 2:15-cv-00057-CAS-JC Document 118 Filed 04/14/20 Page 2 of 2 Page ID #:1728
